Citation Nr: 1520800	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  14-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to diabetes mellitus type II.   

4.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to diabetes mellitus type II.    

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to diabetes mellitus type II.    

6.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to diabetes mellitus type II.    

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for skin disability.  

9.  Entitlement to service connection for sleep apnea.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis A.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis B.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C.  

13.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for anxiety disorder.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran filed a timely notice of disagreement with respect to the April 2013 rating decision.  In the notice of disagreement received by VA in May 2013, the Veteran stated that he wished to "request an appeal" for the decision made in April 2013 because his medical conditions were related to Agent Orange exposure.  Thereafter, he listed the issues as diabetes mellitus type II, liver disease, high blood pressure, neuropathy, sleep apnea, erectile dysfunction, and skin disease.  He did not specifically mention the anxiety disorder.  However, in light of his referral to all of his medical conditions and disagreement with the April 2013 decision, the Board will consider the Veteran's statement as disagreement with all of the issues listed in the April 2013 rating decision.  As a result, the Board takes jurisdiction of the issue of whether new and material evidence has been received to reopen a claim of entitlement for service connection for anxiety disorder and the issue is listed on the title page of this decision.  

The record before the Board, comprised of one claims file and the electronic file, indicates that the Veteran's original claims file cannot be located and the claims file is rebuilt.  In the April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) noted that a March 31, 2004 rating decision denied entitlement to service connection for Hepatitis A, Hepatitis B, and Hepatitis C, and denied entitlement to service connection for anxiety disorder.  The claims file does not contain any correspondence from the Veteran pertaining to a prior claim for service connection.  Likewise, there is no copy of a March 31, 2004 rating decision associated with the claims file.  Due to the development requested in this case, to include further efforts to locate the prior March 31, 2004 rating decision, the Board listed the issues on appeal as whether new and material evidence has been received to reopen the claims of entitlement to service connection for Hepatitis A, Hepatitis B, and Hepatitis C, and anxiety disorder.  

Review of the claims file reflects the translation of five documents from Spanish to English.  The translated documents are uploaded to the electronic file.

The Veteran requested service connection for liver disease, among the other disabilities currently on appeal.  See VA Form 21-4138, received by VA in August 2011.  However, the AOJ treated the Veteran's request for service connection for liver disease as a request to reopen the previously denied claims for service connection for Hepatitis A, Hepatitis B, and Hepatitis C.  While these diseases can involve the liver, the record reflects that the Veteran is diagnosed with end-stage liver disease.  Therefore, the issue of entitlement to service connection for liver disease has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran's original claims file cannot be located and the claims file has been rebuilt.  The service treatment records, among other records, are not associated with the claims file.  When a Veteran's service records are lost or destroyed, VA has a heightened duty to assist.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The AOJ made attempts to locate the Veteran's service medical treatment records.  The AOJ contacted the National Personnel Records Center (NPRC) and requested all service treatment records pertaining to the Veteran.  In December 2011, the NPRC responded that all available service medical treatment records were sent in July 2003.  A formal finding of unavailability was issued and an August 2012 VA letter notified the Veteran of the missing service medical treatment records, the efforts made to locate them, the alternative sources of evidence, and that his claim would be decided in 10 days from the date of the letter if evidence was not received by VA.  See 38 C.F.R. § 3.159(e).  The Veteran submitted his own copies of his service medical treatment records.  The Veteran was also notified that VA medical treatment records beginning in July 2000 were associated with the claims file, but VA medical treatment records prior to that date were not available.  There was no formal finding of unavailability issued with respect to the unavailable VA medical treatment records and no documented response from the San Juan VA Medical Center (VAMC) regarding the unavailability of records dated prior to July 2000.  Id.   

Despite the above, it is not clear as to what efforts were made by the AOJ to locate evidence dated prior to the date of January 22, 2009 (the earliest date-stamp of a record received by VA in the Veteran's claims file).  Further, the Veteran was not specifically informed that his current claims file is a rebuilt claims file.  This is of particular significance due to the notation by the AOJ that a March 2004 rating decision denied the issue of entitlement to service connection for anxiety disorder and denied the issues of entitlement to service connection for Hepatitis A, Hepatitis B, and Hepatitis C.  The March 2004 rating decision is not associated with the claims file and it is not clear as to whether any efforts were made to locate the rating decision.  Accordingly, further development is required to rebuild the claims file, to include notice to the Veteran to submit any and all documents, to include correspondence to and from VA and any rating decisions, Statement of the Case, and supplemental Statement of the Case, dated prior to January 22, 2009.  

The Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The claims file contains a favorable SSA decision dated in May 2006.  However, the records underlying that award were not obtained.  On remand, all SSA records must be requested.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

The July 2014 Statement of the Case indicated that VA medical treatment records dated from July 2000 through June 2014 from the San Juan VA Medical Center (VAMC) were associated with the record.  However, the most recent VA medical treatment records are dated in August 2012.  While VA medical treatment records appear to have been requested by VA in July 2014, the VA medical treatment records obtained in connection with that request are only dated through December 2010.  As the Veteran referred to his current VA medical treatment, updated VA medical treatment records from August 2012 to the present must be requested and associated with the claims file.  

Concerning the issue of entitlement to service connection for hypertension, the VA medical treatment records reflect a current diagnosis of hypertension.  With respect to any in-service injury or disease, the separation report of medical examination shows that the Veteran's heart was clinically evaluated as normal.  However, the report reflects a blood pressure reading of 130/80.  Dorland's Medical Dictionary defines hypertension as "ranging from 140 mm Hg systolic and 90 mm Hg diastolic."  See Dorland's Illustrated Medical Dictionary 909, 31st edition (2007).  As a result, the Board finds that a VA examination is required to address the nature and etiology of the Veteran's hypertension.  38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has requested service connection for hepatitis A, hepatitis B, and hepatitis C.  Review of the claims file does not reflect that he was provided VA notice specific to these claims, to include a risk factor questionnaire pertaining to hepatitis.  As a result, the Veteran must be provided a risk factor questionnaire for hepatitis for completion.  

Finally, the Veteran claimed that all of his disabilities are due to exposure to herbicides, specifically Agent Orange, during his period of active service.  His DD Form 214 reflects that he had one year of foreign service and served from January 1973 to January 1975.  His service personnel records show that he served in Korea with the 138th Infantry, 2nd Infantry Division.  However, his period of service falls outside of the prescribed time period for presumptive service connection based on service in a unit that operated in or near the Korean DMZ.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iv).  The AOJ sent a request to the NPRC to determine whether the Veteran was exposed to herbicides and received a negative response.  However, the Veteran was not sent a VA notice letter regarding his allegations of exposure to herbicides in Korea.  On remand, he must be provided a VA notice letter and asked to provide the approximate dates, location, and nature of the alleged exposure.  After allowing an appropriate amount of time for response, the AOJ must complete any development as required by M21-1MR, Part IV, Subpart ii, 2.C.10.o.   

Accordingly, the case is REMANDED for the following action:

1.  If not already completed, take steps to locate the Veteran's missing claims file in accordance with the VA Adjudication Procedures Manual, M21-MR, Part III, Subpart ii, 4.D.15 concerning "Lost Folders."  

If the original claims file is not located, all appropriate actions must be taken to rebuild the claims file.  Actions include: attempting to secure copies of any prior administrative decisions, rating decisions to include dated March 31, 2004, statements of the case, and supplemental statements of the case, and correspondence, providing notice to the Veteran and requesting that he provide any documents in his possession that are not currently in the rebuilt claims file, i.e., prior to the date of January 22, 2009, and providing reasonable assistance in obtaining evidence from any relevant sources identified by the Veteran.  

Document all efforts to rebuild the claims file.  

2.  Contact the Veteran and ask that he identify whether he received any relevant in-service inpatient treatment, including mental health treatment.  Request any identified records.  The AOJ is reminded that mental health treatment records may be stored separately from service medical treatment records.      

3.  Request the Veteran's service personnel records.  

4.  Send the Veteran a VA notice letter with respect to his allegations of exposure to herbicides in Korea.  Request that he provide the approximate dates, location and nature of the alleged exposure.  Based on the Veteran's response, develop the alleged exposure claim.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.   

5.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.

6.  Request all VA medical treatment records prior to July 13, 2000 from the San Juan VAMC.  Document any negative response, issue a formal finding of unavailability, and notify the Veteran accordingly.  

7.  Request updated VA medical treatment records from the San Juan VAMC from August 2012 to the present.  

8.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his hypertension.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Following examination of the Veteran and review of the claims file, respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to or otherwise caused by active service.

A complete rationale for any opinion expressed must be provided.

9.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




